 1

 2

 3

 4                                                                 The Honorable Ronald B. Leighton
                                                                   Magistrate Judge Theresa L. Fricke
 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8      R.M., Individually,                                 NO. 18-cv-05387-RBL-TLF

 9                                 Plaintiff,               DEFENDANTS’ SUPPLEMENTAL
                                                            BRIEF IN SUPPORT OF THEIR
10                                 v.                       SUMMARY JUDGMENT BASED ON
                                                            QUALIFIED IMMUNITY
11      STATE OF WASHINGTON, SHERYL
        ALLBERT, ALLISON BERGLIN,
12      KEVIN BOVENKAMP, B. BRAID,
        DIEGO LOPEZ de CASTILLA, JAMES                      NOTED FOR : JANUARY 11, 2018
13      J. EDWARDS, DALE FETROE, G.
        STEVEN HAMMOND, J. DAVID
14      KENNEY, MARY KEPPLER, EDITH
        KROHA, ERIC LARSEN, KENNETH
15      LAUREN, FRANK LONGANO, SHERI
        MALAKHOVA, KEN E. MOORE,
16      SHIRLEE M. NEISNER, MARTHA
        NEWLON, JOAN PALMER, KELLY
17      REMY, JON REYES, DALE
        ROBERTSON, F. JOHN SMITH,
18      KENNETH SAWYER, BO
        STANBURY, and DOES 1-10,
19
                                   Defendants.
20
            Defendants submit this Supplemental Brief on their entitlement to qualified immunity:
21
                                   I.     STANDARD OF REVIEW
22
            Qualified immunity protects government officials “from liability for civil damages insofar
23
     as their conduct does not violate clearly established statutory or constitutional right of which a
24
     reasonable person would have known.” Thompson v. Rahr, 885 F.3d 582, 587 (9th Cir. 2018)
25
     (quoting Harlow v. Fitzgerald. 457 U.S. 800, 818 (1982); Isayeva v. Sacramento Sheriff’s
26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                   1                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                          7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                    PO Box 40126
                                                                               Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                            (360) 586-6300
       RBL-TLF
 1   Department, 872 F.3d 938, 946 (9th Cir. 2017). Once an official pleads qualified immunity, the

 2   burden is on the plaintiff to prove two elements: (1) that the right was violated; and (2) that the right

 3   was clearly established at the time of the alleged misconduct. Isayeva, 872 F.3d at 946. The court

 4   has the discretion to choose which qualified immunity prong to address first. Pearson v. Callahan,

 5   555 U.S. 223, 236 (2009); Isayeva, 872 F.3d at 946.

 6           The Supreme Court has tightened the inquiry on qualified immunity to focus closely on an

 7   analysis of existing precedent. While it does not require a case directly on point, the Supreme Court

 8   has held that the existing precedent must have placed the statutory or constitutional question

 9   “beyond debate” such that “every” reasonable official – not just “a’ reasonable official – would

10   have understood that he was violating a clearly established right. Ashcroft v. al-Kidd, 563 U.S. 731,

11   741 (2011); Morales v. Fry, 873 F.3d 817, 823 (9th Cir. 2017).

12           Here, to meet the first requirement, R.M. must plead facts sufficient to make out a plausible

13   claim that it would have been clear to each individual medical provider or administrator defendant

14   that his or her conduct was unlawful in the situation he or she confronted. Dunn v. Castro, 621 F.3d

15   1196, 1199 (9th Cir. 2010)(quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)). To this end, R.M.

16   must prove that each individual defendant 1) knew of and disregarded an excessive risk to R.M.’s

17   health, 2) was aware of facts from which the inference could be drawn that a substantial risk of

18   serious harm to R.M. existed, and 3) drew the inference that a substantial risk of serious harm existed

19   and violated his constitutional right anyway. Farmer v. Brennan, 511 U.S. 825, 837-38 (1994);

20   Estelle v. Gamble, 429 U.S. 97, 103 (1976).

21           In this case, this court should start its qualified immunity analysis by reviewing R.M.’s

22   allegations under the first prong of the qualified immunity analysis. To do this, the court must

23   determine whether the facts alleged, taken in the light most favorable to R.M., show that any

24   individual defendant’s conduct violated his Eighth Amendment right. Saucier v. Katz, 533 U.S. 194,

25   201 (2001). Defendants refer the court to Section III.A and III.B of their Motion for Summary

26   Judgment in which they establish that the undisputed facts show that none of the individual

       DEFENDANTS’ SUPPLEMENTAL BRIEF                       2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                               7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                         PO Box 40126
                                                                                    Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                                 (360) 586-6300
       RBL-TLF
 1   defendants was deliberately indifferent to R.M.’s medical needs and, therefore, no individual

 2   defendant violated R.M.’s rights. As the Supreme Court said in Saucier, “if no constitutional right

 3   would have been violated were the allegations established, there is no necessity for further inquiries

 4   concerning qualified immunity.” Id.

 5           Assuming for the sake of argument, however, that the court determines that a constitutional

 6   violation could be made out based on the parties’ submissions, then the court must continue its

 7   review under the second prong of the qualified immunity analysis. Thompson, 885 F.3d at 588. In

 8   this supplemental memorandum, Defendants will focus on this second prong. Defendants will show

 9   below that R.M. cannot establish that an alleged right to a urology consultation was “clearly

10   established” at a time when R.M. was seeing his prison doctor regularly and told the doctor that the

11   medication he had prescribed, Trental, was improving his condition a little bit, which were his

12   circumstances at the time of the challenged conduct. al-Kidd, 563 U.S. at 741.

13           The “clearly established” inquiry in the second prong of a qualified immunity analysis is a

14   question of law that only a judge can decide. Morales, 873 F.3d at 821. Early determination is often

15   possible “because qualified immunity most often turns on legal determinations, not disputed facts.”

16   Id. Deciding the issue of qualified immunity “at the earliest possible state in litigation” preserves

17   the doctrine’s status as a true “immunity from suit rather than a mere defense to liability. See Hunter

18   v. Bryant, 502 U.S. 224, 227 (1991)(per curiam); Morales, 873 F.3d at 822.

19           In this inquiry, the court must identify precedent that is close enough to the factual context

20   of the claim under review that the precedent would put every reasonable official on notice that

21   taking a particular action or failing to act under these particular circumstances – at the time of the

22   challenged act or omission – would be a violation of clearly established constitutional rights of the

23   plaintiff. S.B. v. County of San Diego, 864 F.3d 1010, 1015 (9th Cir. 2017). The court’s analysis

24   must be limited to the facts that were knowable to the defendant officers at the time they engaged

25   in the conduct in question. Longoria v. Pinal County, 873 F.3d 699, 704, 709 (9th Cir. 2017).

26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                      3                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                       PO Box 40126
                                                                                  Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                               (360) 586-6300
       RBL-TLF
 1   R.M. bears the burden of showing the court that his constitutional rights were clearly established at

 2   the time of the incident. 1 See Al-Kidd, 563 U.S. at 741.

 3            As Defendants have shown in their Motion for Summary Judgment and as they will further

 4   show below, each of them are entitled to qualified immunity because none of them violated R.M.’s

 5   Eighth Amendment right and, even if a violation could be made out, the legal precedent is clear that

 6   their actions were reasonable in the context of the situation they confronted.

 7                                          II.      ISSUES PRESENTED
 8            1.       Are the individual Defendants entitled to qualified immunity because R.M. cannot

 9   show that any Defendant violated a clearly established Eighth Amendment right?

10            2.       Are individual Defendants Bovenkamp and Baird entitled to qualified immunity

11   where the only factual allegation against them is that they administratively responded to the first

12   grievance R.M. filed?

13            3.       Are individual Defendants Allbert, Berglin, Lopez de Castilla, Fetroe, Hammond,

14   Keppler, Larsen, Longano, Malakhova, Moore, Neisner, Newlon, Palmer, Remy, Reyes, Robertson,

15   Smith Sawyer and Stanbury entitled to qualified immunity where the only factual allegation against

16   them is that on January 21, 2015, they participated in a DOC Care Review Committee meeting at

17   which the group by consensus determined that a urology consultation was medically unnecessary

18   for R.M. under the Offender Health Plan?

19            4.       Are individual Defendants Edwards, Kroha and Kenney entitled to qualified

20   immunity in a situation where R.M. disagrees with their assessment of his condition as well as the

21   appropriate medical treatment for his disease?

22

23            1
                In contrast to the situation here, there are instances where the Ninth Circuit court has found a law to be
     “clearly established.” In Mellen v. Winn, 900 F.3d 1085, 1103-1104 (9th Cir. 2018), the court held that the question
24   of whether police officers have a duty to disclose material impeachment evidence to prosecutors is “clearly
     established and “is not an open question in our Circuit.” In Jones v. Las Vegas Metropolitan Police Department,
25   873 F.3d 1123, 1132 (9th Cir. 2017), the court held that continuous, repeated and simultaneous tasings are different
     from isolated shocks and “any reasonable officer would have known that such use can only be justified by an
26   immediate or significant risk of serious injury or death to officers or the public.”

       DEFENDANTS’ SUPPLEMENTAL BRIEF                              4                  ATTORNEY GENERAL OF WASHINGTON
                                                                                                  Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                                 PO Box 40126
                                                                                            Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                                         (360) 586-6300
       RBL-TLF
 1                               III.   POINTS AND AUTHORITIES

 2   A.     Current Ninth Circuit Law on Qualified Immunity

 3          Three recent cases originating from the United States District Court for the Western District

 4   of Washington have addressed the issue of qualified immunity in the context of inmates bringing

 5   Eighth Amendment claims against Washington State Department of Corrections (“DOC”) medical

 6   providers and administrators. One of these cases, Hamby v. Hammond, 821 F.3d 1085 (9th Cir. 2016)

 7   is a reported Ninth Circuit case. The other two cases, Bianchi v. Dep’t of Corr., No. C16-5390 BHS-

 8   TLF, 2018 WL 1313110 (W.D. Wash. Mar. 14, 2018)(order adopting in part the report and

 9   recommendation cited at 2017 WL 9772959 (W.D. Wash. Nov. 30, 2017)) (“Bianchi Order”) and

10   most recently Pennick v. Lystad, No. C17-5152 RJB-TLF, 2018 WL 3632219 (W.D. Wash. July 30,

11   2018) (order adopting the report and recommendation cited at 2018 WL 3640207 (W.D. Wash. June

12   20, 2018)) (“Pennick Order”), are unpublished rulings issued from this court.

13          In Hamby, the inmate brought an Eighth Amendment violation claim against three DOC

14   officials. After Hamby fell off a ladder at a prison job, a prison medical provider diagnosed him as

15   having an umbilical hernia that was easily reducible, meaning the hernia could be tucked back into

16   his abdomen by applying manual pressure. Hamby, 821 F.3d at 1088. The provider instructed him

17   on how to do this and also prescribed a rib belt designed to keep the hernia in. Id. Following this

18   visit, Hamby went to the clinic many times and received similar non-surgical treatment. Id.

19          In late August 2013, Hamby requested hernia surgery. Hamby, 821 F.3d at 1088-1089. The

20   Care Review Committee determined that hernia surgery was not medically necessary because

21   Hamby’s hernia was easily reducible and, although he was in pain, he was going to meals and his

22   activities of daily living were not impaired. Id. The group recommended continued monitoring of his

23   condition. Id. Hamby sued the defendants claiming they were deliberately indifferent to his serious

24   medical needs. The district court granted qualified immunity to the defendants.

25          On appeal, the Ninth circuit court held that, viewing the evidence most favorably to Hamby

26   and given the existing case law at the time, it was not “beyond debate” that the prison officials

       DEFENDANTS’ SUPPLEMENTAL BRIEF                    5               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                          7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                    PO Box 40126
                                                                               Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                            (360) 586-6300
       RBL-TLF
 1   pursued a medically unreasonable course of treatment by declining to refer Hamby for a surgical

 2   evaluation, even assuming each defendant official was aware of his chronic pain. Id. at 1092-1093.

 3   The Court ruled that it was at least debatable that the defendant officials complied with the Eighth

 4   Amendment because, to the extent they played any role in the decision to deny the inmate surgery,

 5   the record made clear that they did so based on legitimate medical opinions that had been held

 6   reasonable under the Eighth Amendment. Id. The Court ruled that there were many cases, both

 7   reported and unreported, holding that prison officials did not violate the Eighth Amendment even

 8   though they denied surgical treatment to an inmate with a reducible hernia comparable to Hamby’s.

 9   Id. Combining this with the lack of overwhelming contrary authority, the Court held that the existing

10   precedent was dispositive in favor of defendants for the purposes of determining qualified immunity.

11   Id. at 1094. That defendants had sufficient reason to believe their conduct was justified and had opted

12   for a course of treatment held to be constitutional on numerous prior occasions was enough to shield

13   them from liability. Id.

14           The court should similarly find here that, viewing the evidence in favor of R.M., the

15   Defendants’ course of treatment for R.M. using oral medication and the CRC’s decision that a

16   urology consultation was medically unnecessary while R.M. was improving through this medication,

17   was similarly reasonable and justified in their situation.

18           Defendants recognize that district court decisions, unlike those from the courts of appeals,

19   do not necessarily settle constitutional standards. Hamby, 821 F.3d at 1095. Defendants note,

20   however, that the Ninth Circuit Court in Hamby made reference to reviewing both reported and

21   unreported case in examining the existing case law for the purpose of determining qualified

22   immunity. Id. at 1094. Thus, Defendants call the court’s attention to two recent unreported orders

23   issued from this court which support Defendants’ assertion that their conduct in addressing R.M.’s

24   Peyronie’s disease was reasonable under their situation and entitles them to qualified immunity.

25   Defendants also refer the court to Odom v. Corizon, Inc., No. 1:14-CV-606, 2015 WL 5749532,

26   (W.D. Mich. Sept. 30, 2015), the only federal case they found which addressed an almost identical

       DEFENDANTS’ SUPPLEMENTAL BRIEF                      6                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                       PO Box 40126
                                                                                  Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                               (360) 586-6300
       RBL-TLF
 1   set of circumstances of an inmate, diagnosed with Peyronie’s disease, who claimed prison officials

 2   violated his Eighth Amendment rights by treating him with only medication and refusing to authorize

 3   a penile implant.

 4          In the first case, Bianchi v. Department of Corrections, supra, inmate Bianchi brought an

 5   Eighth Amendment violation claim against the DOC and three individual defendants based on

 6   medical treatment he received for his umbilical hernia. In an order issued on March 14, 2018, the

 7   court, adopting the magistrate judge’s report and recommendation in part, granted summary

 8   judgment to the defendants and dismissed Bianchi’s claims with prejudice. Bianchi Order at p. 5.

 9   The court held that at the time in question and under the circumstances presented defendants would

10   not have been on notice of any clearly established law prohibiting their actions of which a reasonable

11   person would have known. Id. This was because the only case decided by the Ninth Circuit in the

12   context of facts somewhat similar to Bianchi’s was the Hamby case analyzed above, which the Ninth

13   Circuit Court decided after Bianchi filed his complaint. The court noted that the Ninth Circuit court

14   in Hamby ruled that the medical providers who conservatively treated Hamby’s hernia were entitled

15   to qualified immunity because no precedent squarely governed those set of facts and no existing

16   Ninth Circuit opinion “placed beyond debate” the unconstitutionality of their acts and omissions.

17   Bianchi Order at p. 7-8. The court also held that Bianchi had the burden and failed to show that even

18   if a CRC member defendant had voted not to approve a requested medical intervention, that such a

19   decision was medically inappropriate under his particular circumstances. Bianchi Order at p. 8.

20          In Pennick v. Lystad, a second and recently unpublished Order issued by this court, inmate

21   Pennick sued DOC medical providers alleging that the defendants were deliberately indifferent to

22   his medical needs in refusing to prescribe certain eye drops and failing to refer him to an outside

23   optometrist. Pennick Order at p. 1. The court held that Pennick failed to demonstrate that each

24   defendant deprived him of a constitutional right by performing or omitting to perform an act that the

25   defendant was legally required to do. Pennick Order at p.3. The court further ruled that even if it

26   were to assume the defendants had actual knowledge that their actions would cause harm, the facts

       DEFENDANTS’ SUPPLEMENTAL BRIEF                     7                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                      PO Box 40126
                                                                                 Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                              (360) 586-6300
       RBL-TLF
 1   would fall short of deliberate indifference because the providers continued to be accessible to

 2   plaintiff for treatment, suggested alternatives course of treatment and urged plaintiff to sign up for

 3   sick call to be re-evaluated for eye pain. Pennick Order at p.3. The court ruled that the most Pennick

 4   had shown was a difference of opinion regarding treatment between himself and the medical

 5   authorities which did not establish deliberate indifference. Pennick Order at p. 7.

 6           In Odom v. Corizon, Inc., supra, the Michigan District Court held in almost identical

 7   circumstances that none of the administrators or prison medical providers violated the inmate’s

 8   Eighth Amendment rights and granted each defendant summary judgment. The inmate alleged he

 9   was diagnosed with Peyronie’s disease, the nodules in his penis were getting larger and more painful,

10   was prescribed Trenetal (sic), was told by his providers there was nothing they could do to treat his

11   condition, were denied requests for an ultrasound scan and a penile implant, disagreed with his

12   providers about his treatment and his grievance was denied. Odom, supra, at pp. 3 – 5.

13           Defendants’ situation here is similar to that found in Hamby, Bianchi, Pennick and Odom

14   where the court found the plaintiff could not establish an Eighth Amendment violation because the

15   defendants acted reasonably and lawfully in their circumstances. On this basis, the court should grant

16   each defendant summary judgment and qualified immunity and dismiss R.M.’s claims.

17   B.      Administrator Defendants Bovenkamp and Braid Have Qualified Immunity
             Because Denial of a Grievance is Not an Action of Deliberate Indifference
18
             R.M.’s only substantive allegations against Defendant administrators Bovenkamp and Braid
19
     are that they received his appeal on January 16, 2015, reviewed it and responded to it on February
20
     12, 2015, by upholding the denial. ECF 001-2, ¶ 4.10. The case law existing on February 12, 2015,
21
     is clear that the denial of a grievance by a prison administrators with no active link or connection to
22
     the plaintiff’s medical care, does not itself violate the constitution. Ramirez v. Galaza, 334 F.3d 850,
23
     860 (9th Cir. 2003), citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir 1988). On this ground, this
24
     Court should hold that Defendants Bovenkamp and Braid are entitled to qualified immunity from
25
     R.M.’s suit.
26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                      8                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                       PO Box 40126
                                                                                  Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                               (360) 586-6300
       RBL-TLF
 1   C.     Defendant CRC Members Have Qualified Immunity Because R.M. Cannot Show
            Deliberate Indifference, Injury or Any Precedent Governing Their Conduct
 2
            R.M.’s only allegation against individual Defendants Allbert, Berglin, Lopes de Castilla,
 3
     Fetroe, Hammond, Kenney, Keppler, Kroha, Larsen, Longano, Malakhova, Moor, Neisner, Newlon,
 4
     Palmer, Remy, Reyes, Robertson, Smith, Sawyer and Stanbury is that each of them participated in
 5
     the January 21, 2015, CRC meeting at which R.M.’s second request for a urology consultation was
 6
     determined to be medically unnecessary because R.M.’s condition remained unchanged and the
 7
     request was denied on that ground. ECF 001-2, ¶ 4.11.
 8
            R.M. does not allege and there are no facts even suggesting that any of these individual
 9
     Defendants personally met, examined or treated R.M. before reviewing his request. What they knew
10
     about R.M. on January 21, 2105, was what Dr. Edwards wrote on the request, what he said in his
11
     presentation and what he said in response to questions at the meeting. See ECF 053, pp. 6 and 54;
12
     ECF 058, pp. 3 and 9. The committee’s duty was to determine if R.M.’s requested intervention was
13
     covered by the DOC Offender Health Plan and, if so, whether the request met the OHP requirements
14
     for a medically necessary intervention. ECF 053, pp. 18-35. Importantly, at the time of January 21,
15
     2015, there was no Ninth Circuit precedent placing “beyond debate” the unconstitutionality of these
16
     CRC committee defendants’ acts and omissions in their circumstances. Hamby, 821 F.3d at 1094-
17
     1096. Consequently, the court should hold on these grounds that each of these individual Defendants
18
     are entitled to qualified immunity.
19
     D.     Defendants Edwards, Kenney and Kroha Have Qualified Immunity Because R.M.
20          Cannot Show They Were Deliberately Indifferent to His Medical Needs

21          R.M. alleges that three Defendants, Dr. Edwards, ARNP Kroha and Dr. Kenney, in addition

22   to participating in the January 21, 2015, CRC meeting, examined or treated him. R.M. does not

23   identify any link between specific conduct by any of these individuals and any injuries he alleges to

24   have suffered. ECF. 001-2, ¶¶ 3.8, 3.11, 3.13, 4.11. As noted in Defendants’ motion for summary

25   judgment, the only substantive allegation R.M. makes against Dr. Edwards is that he met with

26   Dr. Edwards in June 2015. ECF. 001-2, ¶ 4.12. As to Defendant ARNP Kroha, R.M. alleges she told

       DEFENDANTS’ SUPPLEMENTAL BRIEF                    9                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                           7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                     PO Box 40126
                                                                                Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                             (360) 586-6300
       RBL-TLF
 1   him on January 3, 2017, that his case would be discussed with a urologist. ECF. 001-2, ¶ 4.14. R.M.

 2   admits he sought no further medical help after January 3, 2017 until June 13, 2017, except to send a

 3   “kite” requesting a status report. ECF. 001-2, ¶¶ 4.15. He alleges that on June 13, 2017, ARNP Kroha

 4   confirmed his condition had gotten worse and he admits ARNP Kroha engaged Dr. Kenney and

 5   thereafter submitted and secured CRC approval for him to see a urologist. ECF. 001-2, ¶¶ 4.15; 4.17;

 6   4.19. As to Dr. Kenny, R.M.’s admits Dr. Kenney examined him on July 19, 2017 as part of a routine,

 7   administrative grievance investigation and he supported ARNP Kroha’s request to the CRC. ECF.

 8   001-2, ¶ ¶ 4.17; 4.19; ECF 052, pp. 9.

 9           The only Ninth Circuit precedent during this time addressing circumstances somewhat

10   similar to R.M.’s situation is the Hamby decision. The Hamby decision supports granting all of these

11   individual defendants qualified immunity because like in Hamby, given these defendants’

12   circumstances, no existing precedent at the time held or even suggested these individual defendants’

13   acts in examining or treating R.M. were, as a matter of law, unconstitutional “beyond debate”.

14   Hamby, 821 F.3d at 1094-1096. Consequently, the court should hold on this basis that these

15   Defendants are also entitled to qualified immunity.

16                                         IV.     CONCLUSION
17           For all of the reasons stated above, the Defendants request that the Court hold, as a matter of

18   law, that there is no genuine issue of material fact in this case and that the undisputed facts establish

19   that Defendants are entitled to summary judgment and qualified immunity as a matter of law. On

20   these grounds, Defendants request that the Court dismiss R.M.’s 42 U.S.C. §1983 claim and his

21   pendent State medical negligence claim with prejudice.

22           DATED this 20th day of December, 2018

23                                                 ROBERT W. FERGUSON
                                                   Attorney General
24
                                                   s/ Michelle Hitomi Hansen
25                                                 MICHELLE HITOMI HANSEN, WSBA No. 14051
                                                   Assistant Attorney General
26                                                 PO Box 40126

       DEFENDANTS’ SUPPLEMENTAL BRIEF                      10                ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                              7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                        PO Box 40126
                                                                                   Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                                (360) 586-6300
       RBL-TLF
 1                                       Olympia, Washington 98504-0126
                                         Tel: (360) 586-6300
 2                                       E-mail: michelleh3@atg.wa.gov
                                         Attorneys for Defendants State of Washington,
 3                                       Allbert, Berglin, Bovenkamp, Braid, Lopez de
                                         Castilla, Edwards, Fetroe, Hammond, Kenney,
 4                                       Keppler, Kroha, Larsen, Longano, Moore, Neisner,
                                         Newlon, Palmer, Remy, Reyes, Smith, Sawyer and
 5                                       Stanbury

 6

 7                                       s/Rhianna M. Fronapfel (signature authorized by
                                         email dated December 20, 2018)
 8                                       Rhianna M. Fronapfel, WSBA #38636
                                         Bennett Bigelow & Leedom, P.S.
 9                                       601 Union Street, Ste 1500
                                         Seattle, WA 98101-1363
10                                       rfronapfel@bbllaw.com
                                         Attorney for Defendant
11                                       Dale Robertson, PA-C

12
                                         s/Brian P. Waters (signature authorized by email
13                                       dated December 19, 2018)
                                         Brian P. Waters, WSBA #36619
14                                       Ketia B. Wick, WSBA #27219
                                         Johnson Graffe Keay Moniz & Wick, LLP
15                                       925 4th Avenue, Ste. 2300
                                         Seattle, WA 98104
16                                       ketia@jgkmw.com
                                         watersb@jgkmw.com
17                                       Attorneys for Defendant
                                         Sheri Malakhova, MD
18
19

20

21

22

23

24

25

26

     DEFENDANTS’ SUPPLEMENTAL BRIEF            11               ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
     IN SUPPORT OF THEIR MOTION FOR                                   7141 Cleanwater Drive SW
     SUMMARY JUDGMENT BASED ON                                             PO Box 40126
                                                                      Olympia, WA 98504-0126
     QUALIFIED IMMUNITY - 18-cv-05387-                                     (360) 586-6300
     RBL-TLF
 1                                     CERTIFICATE OF SERVICE
 2
             I hereby certify that on this 20th day of December, 2018, I caused to be electronically
 3   filed the foregoing document with the Clerk of the Court using the CM/ECF system and caused
     to be served a copy of this document on all parties or their counsel of record on the date below
 4
     as follows:
 5
            Attorneys for Plaintiff:                            Attorney for Defendant
 6                                                              Dale Robertson, PA-C:
            Michael Kahrs, Esq.
 7          Kahrs Law Firms, P.S.                               Rhianna M. Fronapfel
            2208 NW Market St., Suite 414                       Bennett Bigelow & Leedom, P.S.
 8          Seattle, WA 98107                                   601 Union Street, Ste 1500
            mike@kahrslaw firm.com                              Seattle, WA 98101-1363
 9                                                              rfronapfel@bbllaw.com
            Dan N. Fiorito III
10          Law Office of Dan N. Fiorito III                    Attorneys for Defendant
            844 NW 48th Street                                  Sheri Malakhova, MD:
11          Seattle, WA 98107
            dan@danfiorito.com                                  Ketia B. Wick
12                                                              Brian P. Waters
                                                                Johnson Graffe Keay Moniz &
13                                                              Wick, LLP
                                                                925 4th Avenue, Ste. 2300
14                                                              Seattle, WA 98104
                                                                ketia@jgkmw.com
15                                                              watersb@jgkmw.com

16          DATED this 20th day of December, 2018.
17                                              ROBERT W. FERGUSON
                                                Attorney General
18
                                                s/ Michelle Hitomi Hansen
19                                              MICHELLE HITOMI HANSEN, WSBA No. 14051
                                                Assistant Attorney General
20                                              PO Box 40126
                                                Olympia, Washington 98504-0126
21                                              Tel: (360) 586-6300
                                                E-mail: michelleh3@atg.wa.gov
22                                              Attorneys for Defendants State of Washington,
                                                Allbert, Berglin, Bovenkamp, Braid, Lopez de
23                                              Castilla, Edwards, Fetroe, Hammond, Kenney,
                                                Keppler, Kroha, Larsen, Lauren, Longano, Moore,
24                                              Neisner, Newlon, Palmer, Remy, Reyes, Smith,
                                                Sawyer and StanburyDefendants
25

26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                  12               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       IN SUPPORT OF THEIR MOTION FOR                                         7141 Cleanwater Drive SW
       SUMMARY JUDGMENT BASED ON                                                   PO Box 40126
                                                                              Olympia, WA 98504-0126
       QUALIFIED IMMUNITY - 18-cv-05387-                                           (360) 586-6300
       RBL-TLF
